DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-10 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining whether the first voltage deviates from a preset voltage curve; if yes, recording a first offset of the first voltage relative to the preset voltage curve; and compensating for a sensing angle of the angle sensor according to the first offset.

	Claims 2-5 are allowed due to the fact that they are depending on claim 1.

4. 	Regarding claim 6, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
determining whether the first voltage deviates from a preset voltage curve; if yes, record a first offset of the first voltage relative to the preset voltage curve; and compensate for a sensing angle of the angle sensor according to the first offset.

	Claims 7-10 are allowed due to the fact that they are depending on claim 6.

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishikawa (Pub. No.: US 2018/0331641) teaches a method for correcting an angle sensor, applied to a step motor comprising the angle sensor, wherein the angle sensor (Fig. 15, see encoder at S150. Also see [0076] and/or [0027]) rotates with the step motor (Fig. 15, see S1501 stepping motor 101 of Fig. 1. Also see [0076] and/or [0027]), and the method comprising: rotating the step motor by a preset angle to a first position (Fig. 15, see S1501 stepping motor 101 of Fig. 1. Also see [0076] and/or [0027]).
b)	Fujita (Pub. No.: US 2018/0009468) teaches “a system that shares a battery with an external device, the system includes a power storage device connected to the battery via a power supply line. The system includes a switch provided on the power supply line, and a control unit. The control unit controls on-off switching operations of the switch to selectively establish an electrical conduction between the battery and the power storage device or interrupt the electrical conduction therebetween. The battery has a battery voltage thereacross, and the power storage device has a power-storage voltage thereacross” (Abstract).
c)	MARINI (Pub. No.: US 2017/0163186) teaches “A method is provided for determining an operational readiness state of an electric motor, a pump motor for pumping an operating fluid, for example, an aqueous urea solution, in a vehicle. The method includes applying an electric drive voltage to the electric motor according to a prescribed drive voltage curve in order to drive a rotor of the electric motor to rotate through a prescribed angle of rotation, detecting a response behavior of the electric motor, and determining the state of the electric motor based on the results” (Abstract).
d)	Griffitts (Pub. No.: US 2003/0193306) teaches “An electronic system utilizes dynamic impedance changes in windings of an electric motor to measure/monitor mechanical position. The method employs a bridge amplifier to measure voltage at a center node of driven motor windings against a voltage derived from a reference network. When a winding of the motor is driven, the winding forms a voltage divider across the center node. Impedance changes in windings occur as rotor poles pass by stator poles” (Abstract).

6.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867